



Exhibit 10.8


PALMISANO PERFORMANCE AWARD GRANT
NOTICE OF PERFORMANCE AWARD GRANT
UNDER THE WRIGHT MEDICAL GROUP N.V. 2017 EQUITY AND INCENTIVE PLAN


Wright Medical Group N.V., a public limited liability company organized under
the laws of The Netherlands (the “Company”), pursuant to the Wright Medical
Group N.V. 2017 Equity and Incentive Plan (as may be amended from time to time,
the “Plan”) hereby grants to the individual named below, who shall be referred
to as the “Participant,” a Performance Award (the “Performance Award”)
representing the right to receive up to a maximum (“Maximum Potential Payout”)
of 200% of the Participant’s Target Potential Payout set forth below based on
the achievement of the Performance Goal(s) set forth on Exhibit A attached
hereto (the “Performance Goals”) during the Performance Period set forth below
(the “Performance Period”). The Performance Award is subject to all of the terms
and conditions set forth in this Notice of Performance Award Grant (the “Grant
Notice”), the Performance Award Agreement (the “Award Agreement”) attached
hereto, and any Addendum to the Award Agreement established pursuant to Section
11.9 of the Award Agreement (the “Addendum”), and the Plan, all of which are
incorporated herein in their entirety. Capitalized terms not otherwise defined
herein will have the meaning set forth in the Plan. This Performance Award has
been made as of the grant date indicated below, which shall be referred to as
the “Grant Date”.
Grant ID:
[Insert Grant ID]

Participant:
Robert J. Palmisano

Grant Date:
[Insert Grant Date]

Target Potential Payout:
[Insert Target Number of Shares] Shares, subject to adjustment as provided in
the Plan

Maximum Potential Payout:
[Insert Maximum Number of Shares] Shares, subject to adjustment as provided in
the Plan

Threshold Potential Payout:
[Insert Threshold Number of Shares] Shares, subject to adjustment as provided in
the Plan

Performance Period:
[June __, 20__ - June __, 20__]

Performance Goal(s):
See Exhibit A attached hereto

Final Determination Date:
Date the Committee certifies the achievement of the Performance Goals following
the end of the Performance Period, but not later than [November 30, 20__]

* * *
This grant will be null and void until the Participant expressly accepts the
grant by executing this Grant Notice in the space provided below and returning
the original execution copy to the Company or otherwise indicating affirmative
acceptance of this grant electronically pursuant to procedures established by
the Company and/or its third party administrator. The undersigned Participant
acknowledges that he or she has received a copy of this Grant Notice, the Award
Agreement, the Plan and the Plan Prospectus. As an express condition to the
grant of the Performance Award, the Participant agrees to be bound by the terms
of this Grant Notice, the Award Agreement and the Plan. The Participant has read
carefully and in its entirety the Award Agreement and specifically the
acknowledgements in Section 11.16 thereof. This Grant Notice, the Award
Agreement and the Plan set forth the entire agreement and understanding of the
Company and the Participant with respect to the grant, vesting and
administration of the Performance Award and supersede all prior agreements,
arrangements, plans and understandings.
WRIGHT MEDICAL GROUP N.V.
 
PARTICIPANT
 
 
 
 
 
 
By: Lance A. Berry
 
Robert J. Palmisano
Title: Senior Vice President and Chief Financial Officer
 
 






--------------------------------------------------------------------------------





PERFORMANCE AWARD AGREEMENT
Pursuant to the Notice of Performance Award Grant (the “Grant Notice”) to which
this Performance Award Agreement (this “Award Agreement”) is attached and which
Grant Notice is included in and part of this Award Agreement, and subject to the
terms of this Award Agreement and the Wright Medical Group N.V. 2017 Equity and
Incentive Plan (as may be amended from time to time, the “Plan”), Wright Medical
Group N.V., a public limited liability company organized under the laws of The
Netherlands (the “Company”), and the Participant named in the Grant Notice (the
“Participant”) agree as follows.
1.Incorporation of Plan; Definitions. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Award Agreement will be construed in accordance with the provisions
of the Plan and any capitalized terms not otherwise defined in this Award
Agreement or in the Grant Notice will have the same meanings as set forth in the
Plan. The provisions of this Award Agreement will be interpreted as to be
consistent with the Plan and any ambiguities in this Award Agreement will be
interpreted by reference to the Plan. In the event that any provision of this
Award Agreement is not authorized by or is inconsistent with the terms of the
Plan, the terms of the Plan will prevail. Pursuant to and in accordance with the
terms of the Plan, the Committee will have final authority to interpret and
construe the Plan and this Award Agreement and to make any and all
determinations thereunder, and its decision will be final, binding and
conclusive upon the Participant and his or her legal representatives in respect
of any questions arising under the Plan or this Award Agreement; provided,
however, that pursuant to the Plan the Committee will exercise such discretion
reasonably and in good faith. A copy of the Plan and the Plan Prospectus have
been delivered to the Participant together with this Award Agreement. The
Company represents that the Performance Award grant is being made pursuant to
and in conformity with the provisions of the Plan and is a valid and binding
grant of a Performance Award accordance with its terms.


2.Grant of Performance Award.


2.1    Grant. The Company hereby grants to the Participant, effective as of the
grant date set forth in the Grant Notice (the “Grant Date”), a Performance
Award, as described in the Grant Notice and this Award Agreement (the
“Performance Award”), representing the right to receive in ordinary shares of
the Company, par value €0.03 per share (collectively, the “Shares”), up to a
maximum (“Maximum Potential Payout”) of 200% of the Participant’s Target
Potential Payout set forth in the Grant Notice based on the achievement of the
Performance Goal(s) set forth on Exhibit A attached hereto (the “Performance
Goals”) during the Performance Period set forth in the Grant Notice (the
“Performance Period”), subject to adjustment as provided in the Plan and subject
to the terms, conditions and restrictions set forth in this Award Agreement and
in the Plan.


2.2    No Shareholder Rights. The Participant shall have no rights as a
shareholder of the Company with respect to the Shares subject to the Performance
Award until such Shares have been issued pursuant to Section 4 of this Award
Agreement. By way of example and without limitation, the Participant shall not
be entitled to vote any of the Shares subject to the Performance Award, or
otherwise exercise any incidents of ownership with respect to such Shares until
such Shares have been issued pursuant to Section 4 of this Award Agreement, and
the Participant will not receive any cash dividends or Dividend Equivalents
based on the dividends declared on Shares that are subject to the Performance
Award during the period between the Grant Date and the date the Performance
Award is settled.


3.Vesting; Determination of Amount of Payment.


3.1     Vesting; Performance Measures; and Performance Goal(s). Except as
otherwise provided in this Award Agreement, the Performance Award shall vest and
the number of Shares payable in settlement of the Performance Award shall be
determined by reference to the Performance Measure(s) and Performance Goal(s)
achieved during the Performance Period in accordance with the table(s) set forth
in Exhibit A to this Award Agreement and may range from 0% to 200% of the
Participant’s Target Potential Payout as forth in the Grant Notice. The
Performance Measures and the Performance Goals to be achieved on a cumulative
basis over the Performance Period and their respective weightings and their
respective Threshold, Target and Maximum levels of performance, are described in
the table(s) set forth in Exhibit A to this Award Agreement.


3.2    Determination of Amount of Payment. Payouts in settlement of the
Performance Award will be interpolated between Threshold and Target if the level
of the performance attained for the Performance Goal(s) for the Performance
Measure for the Performance Period falls between the Threshold and Target levels
specified in the table(s) set forth in Exhibit A to this Award Agreement, and
the payout will be rounded up to the nearest whole number of Shares. Payouts
will be interpolated between Target and Maximum if the level of the performance
attained for the Performance Goal(s) for the Performance Measure for the
Performance Period falls between the Target and Maximum levels specified in the
table(s) set forth in Exhibit A to this Award Agreement, and the payout will be
rounded up to the nearest whole number of Shares.







--------------------------------------------------------------------------------





3.3    Requirement to Meet Threshold Level of Performance. Absent the occurrence
of a Change in Control prior to the end of the Performance Period, and to the
extent not previously forfeited or terminated pursuant to Section 5 or 6 of this
Award Agreement, the Performance Award shall be immediately forfeited and
terminated as of the end of the Performance Period if none of the Performance
Goals for the Performance Measures meet the Threshold for payment as described
in the table(s) set forth in Exhibit A to this Award Agreement and the Committee
determines that Section 3.4, 3.5 or 5.1 of this Award Agreement does not apply.


3.4    Adjustments for Certain Pre-Determined Events. In determining whether and
to what extent each Performance Goal has been achieved, the Committee shall
include or exclude from the calculation of the Performance Goal, applying U.S.
generally accepted accounting principles, each of the events identified on
Exhibit A that occurs during the Performance Period.


3.5    Other Discretionary Adjustments. Subject to Section 13.6 of the Plan, the
Committee may amend or modify the vesting criteria (including the Performance
Goals, Performance Measures or Performance Period) of the Performance Award
based in whole or in part on the financial performance of the Company (or any
Subsidiary or division, business unit or other sub-unit thereof) in recognition
of unusual or nonrecurring events (including the events described in Sections
13.4 or 4.5(a) of the Plan) affecting the Company or the financial statements of
the Company or of changes in Applicable Laws or accounting principles, whenever
the Committee determines that such adjustments are appropriate in order to
prevent unintended dilution or enlargement of the benefits or potential benefits
intended to be made available under this Award Agreement. If the Performance
Award is intended to qualify as Performance-Based Compensation, such
determinations shall be made within the time prescribed by, and otherwise in
compliance with, Section 162(m) of the Code.


4.Settlement; Issuance of Shares.


4.1    Settlement; Amount of Payment. In the event of the achievement of at
least the Threshold level of performance with respect to at least one (1) of the
Performance Goals described in the table(s) set forth in Exhibit A to this Award
Agreement during the Performance Period, which achievement must be certified in
writing by the Committee as soon as practicable following the expiration of the
Performance Period, but in any event not later than September 30, of the
calendar year in which the Performance Period ends (the “Final Determination
Date”), the Participant shall receive such number of Shares up to the Maximum
Potential Payout under the Performance Award as determined pursuant to Section 3
and Exhibit A to this Award Agreement and subject to applicable withholding
pursuant to Section 8 of this Award Agreement. If none of the Performance Goals
are achieved at the Threshold level of performance or above, after adjustments
under Section 3.4 or 3.5, if applicable, and the Committee determines that
Section 3.4, 3.5 or 5.1 of this Award Agreement does not apply, then the
Performance Award shall be forfeited and canceled and the Participant shall
receive no Shares in settlement thereof. The Participant may not receive a
greater number of Shares than the Maximum Potential Payout, subject to
adjustment as provided in the Plan. In the event the Performance Award is
forfeited or cancelled for any reason pursuant to Section 3, 5 or 6 of this
Award Agreement or otherwise, no Shares shall be issued or payment made in
settlement of the Performance Award.


4.2    Timing and Manner of Payment. Any Shares issued to the Participant upon
settlement of the Performance Award shall be issued and delivered to the
Participant (by entering such Shares in book entry form in the name of the
Participant or depositing such Shares for the Participant’s benefit with any
broker with which the Participant has an account relationship or the Company has
engaged to provide such services under the Plan, as determined by the Company in
its discretion) as soon as practicable but in any event within thirty (30) days
following the earliest to occur of (a) the Final Determination Date, or (b) the
Participant’s death, except to the extent that Shares are withheld to pay tax
withholding obligations pursuant to Section 8 of this Award Agreement or the
Participant has properly elected to defer income that may be attributable to the
Performance Award under a Company deferred compensation plan or arrangement.


4.3    Issuance of Shares Subject to Applicable Law; Cash Settlement. The
issuance and delivery of Shares pursuant to the Performance Award shall be
subject to Applicable Law. Notwithstanding anything in this Award Agreement to
the contrary, the Company may, in its discretion, settle all or a portion of the
Performance Award in the form of a cash payment to the extent settlement in
Shares is prohibited under Applicable Law, with such cash payment being
determined based on the Fair Market Value of such Shares. Alternatively in such
situation, the Company may, in its discretion, settle all or a portion of the
Performance Award in the form of Shares but require an immediate sale of such
Shares (in which case, this Award Agreement shall give the Company the authority
to issue sales instructions on the Participant’s behalf).


4.4    Repatriation; Compliance with Applicable Laws. As a condition of the
Performance Award, the Participant agrees to repatriate all payments
attributable to the Performance Award in accordance with local foreign exchange
rules and regulations in the Participant’s country of residence (and country of
employment, if different). In addition, the Participant agrees to take any and
all reasonable actions, and consents to any and all actions taken by the Company
and its Affiliates, as may be required to allow the Company and its Affiliates
to comply with local Applicable Law in the Participant’s country of residence
(and country of





--------------------------------------------------------------------------------





employment, if different). Finally, the Participant agrees to take any and all
actions that may be required to comply with his or her personal legal and tax
obligations under local Applicable Law in the Participant’s country of residence
(and country of employment, if different).


5.Employment or Service Requirement. The Performance Award shall not vest and
shall terminate and be forfeited in the event the Participant’s continuous
employment or service relationship (including service as an Employee or as a
Consultant) with the Company terminates during the Performance Period, except as
provided in this Section 5, Section 17 of the Plan or as otherwise determined by
the Committee in its discretion.


5.1    Termination Due to Death. If the Participant’s continuous employment or
service relationship (including service as an Employee or as a Consultant) with
the Company terminates by reason of the Participant’s death prior to the end of
the Performance Period, but after the conclusion of not less than one year of
the Performance Period, the Performance Award shall vest immediately and the
Participant shall receive such number of Shares equal to the Target Potential
Payout under the Performance Award.


5.2    Termination without Cause, for Good Reason or Due to Disability or
Qualified Retirement. Except as provided in Section 17 of the Plan, if the
Participant’s continuous employment or service relationship (including service
as an Employee or as a Consultant) with the Company is terminated: (a) by the
Company other than for Cause, (b) by the Participant for Good Reason (as defined
in that certain employment agreement between Wright Medical Group, Inc. and the
Participant, dated as of October 1, 2015 (the “Employment Agreement”) or if such
Employment Agreement is not in effect, an Individual Agreement or if no
Individual Agreement exists, then the Plan) (c) by reason of the Participant’s
Disability (as defined in the Employment Agreement, or if such Employment
Agreement is not in effect, an Individual Agreement or if no Individual
Agreement exists, then the Plan) or (d) by the Participant in the event of a
Qualified Retirement, in each case prior to the end of the Performance Period,
but after the conclusion of not less than one year of the Performance Period,
then the Participant shall vest in a prorated portion of the Performance Award
upon completion of the Performance Period based upon the actual level of
performance for the entire Performance Period as determined pursuant to Section
3, with proration based on the number of months that the Participant was
employed or provided services to the Company during the Performance Period. For
purposes of this Award Agreement, a “Qualified Retirement” shall occur upon the
Participant’s voluntary termination of employment from the Company or any
Affiliate (including Wright Medical Group, Inc.) that employs the Participant,
provided that on the date of the Participant’s voluntary termination of
employment, the Participant is sixty-five (65) years or older and the
Participant has been continuously employed by the Company or any Affiliate that
employs the Participant or has provided services to the Company or any Affiliate
(including Wright Medical Group, Inc. from the date on which the Participant
became an employee thereof) for five (5) or more years.


5.3    Effect of Transfers Among Affiliates. For purposes of this Section 5 and
Section 6, any reference to the Company shall include any Affiliate that employs
the Participant (to the extent the Participant is not employed by the Company),
and a transfer of the Participant’s employment or service relationship between
the Company and any Affiliate of the Company or between any Affiliates of the
Company shall not be treated as a termination of employment or service
relationship under this Award Agreement.


5.4    Effect of Participant Becoming a Consultant. If the Participant’s
employment with the Company terminates prior to the end of the Performance
Period but the Participant at such time then becomes a Consultant or a Director,
the Participant’s rights under this Award Agreement shall continue to vest so
long as the Participant continues to provide services to the Company; provided
such continued vesting will not cause the Performance Award to become taxable
under Section 409A of the Code, unless in such case the Participant consents to
such taxation under Section 409A of the Code.


5.5    Date of Termination. Except in instances where the Participant becomes a
Consultant as provided in Section 5.4 above, the Participant’s employment
termination date shall mean the last day that the Participant is in an
employer-employee relationship for the Company, without regard to the reason for
the Participant’s cessation of service and without regard to any advance notice
period as may be otherwise provided under local law.


6.Effect of Actions Constituting Agreement Breach or Cause; Forfeiture.


6.1    Effect of Actions Constituting Agreement Breach or Cause. If the
Participant is determined by the Committee, acting reasonably, to have breached,
in any material respect, the non-compete, non-solicitation of employees or
confidentiality provisions of Exhibit F to the Employment Agreement during or
within one (1) year after the termination of employment or other service with
the Company, irrespective of whether such breach or action or the Committee’s
determination occurs before or after termination of the Participant’s employment
or other service with the Company and irrespective of whether or not the
Participant was terminated as a result of such breach or his employment has been
terminated for Cause (as defined in the Employment Agreement) or his employment
could have been terminated for Cause, (i) all rights of the Participant under
this Award Agreement





--------------------------------------------------------------------------------





shall terminate and be forfeited without notice of any kind, and (ii) the
Committee shall have the authority to rescind the Performance Award and to
purchase from the Participant any vested and delivered shares issued pursuant to
this Performance Award. The total purchase price for the purchased shares shall
be the lesser of 1) the Fair Market Value (as defined in the Plan) of each of
the purchased shares on the date the Company’s delivery of its written notice to
the Participant exercising its right of repurchase and 2) the Fair Market Value
of each purchased share on the date that such shares vested to the Participant.
The total purchase price shall be delivered to the Participant against delivery
of the certificates evidencing the purchased shares no later than 30 days after
the delivery of the election notice by the Company. This Section 6.1 shall not
apply following a Change in Control (as defined in the Plan or the Employment
Agreement).


6.2    Forfeiture or Clawback of Performance Award Under Applicable Law and
Company Policy. The Performance Award and the Shares issuable pursuant to the
Performance Award are subject to forfeiture or clawback by the Company to the
extent required and allowed by Applicable Law, including the Sarbanes Oxley Act
of 2002, and any implementing rules and regulations promulgated thereunder, and
pursuant to any forfeiture, recoupment, clawback or similar policy of the
Company, as such laws, rules, regulations and policy may be in effect from time
to time. By accepting the Performance Award under this Award Agreement, the
Participant agrees and consents to the Company’s application, implementation and
enforcement of (a) any clawback / recoupment policy and (b) any provision of
Applicable Law relating to the cancellation, recoupment, rescission or payback
of compensation and expressly agrees that the Company may take such actions as
are necessary to effectuate the recoupment policy (as applicable to the
Participant) or Applicable Law without further consent or action being required
by the Participant. For purposes of the foregoing, the Participant expressly and
explicitly authorizes the Company to issue instructions, on the Participant’s
behalf, to any brokerage firm and/or third party administrator engaged by the
Company to hold the Participant’s Shares and other amounts acquired under the
Plan to re-convey, transfer or otherwise return such Shares and/or other amounts
to the Company. To the extent that the terms of this Award Agreement and the
clawback / recoupment policy conflict, the terms of the clawback / recoupment
policy shall prevail.
    
7.Change in Control. If there is a Change in Control (including, subject to the
terms of the Plan, a Change in Control as defined in the Employment Agreement
except to the extent that use of this definition would result in the Grantee
incurring a tax under Section 409A of the Internal Revenue Code), the
Performance Award shall be subject to the vesting and other provisions of
Section 17 of the Plan with respect to such Change in Control.


8.Income Tax and Social Insurance Contributions Withholding.


8.1    Responsibility for Tax-Related Items. Regardless of any action the
Company takes with respect to any or all income tax (including U.S. federal,
state and local taxes and/or non-U.S. taxes), social insurance, payroll tax,
payment on account or other tax-related withholding (“Tax-Related Items”), the
Participant acknowledges that the ultimate liability for all Tax-Related Items
legally due by the Participant is and remains the Participant’s responsibility
and that the Company: (a) makes no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the
Performance Award, including the grant of the Performance Award, the vesting of
the Performance Award, and the settlement of the Performance Award; and (b) does
not commit to structure the terms of the Performance Award or any aspect of the
Performance Award to reduce or eliminate the Participant’s liability for
Tax-Related Items. If the Participant becomes subject to taxation in more than
one country between the Grant Date and the date of any relevant taxable or tax
withholding event, as applicable, the Participant acknowledges that the Company
may be required to withhold or account for Tax-Related Items in more than one
country.


8.2    Manner of Withholding for Tax-Related Items. Prior to any relevant
taxable or tax withholding event, as applicable, the Participant shall pay or
make adequate arrangements satisfactory to the Company to satisfy all
Tax-Related Items. In lieu of the Sell to Cover provided below, the Participant
may pay to the Company any amount of the Tax-Related Items.


(a)In this regard, by accepting the Performance Award, the Participant hereby
elects, effective on the date the Participant accepts the Performance Award, to
sell Shares issued in respect of the Performance Award in an amount determined
in accordance with this Section and to allow the Agent (as defined below) to
remit the cash proceeds of such sales to the Company as more specifically set
forth below (a “Sell to Cover”) to permit the Participant to satisfy
all Tax-Related Items to the extent the Tax Related Items are not otherwise
satisfied pursuant to Section 8.2(b), and in furtherance of the foregoing,
hereby appoints Bank of America Merrill Lynch or any stock plan service provider
or brokerage firm designated by the Company for such purpose (the “Agent”) as
the Participant’s Agent, and authorizes the Agent, to:


(i)Sell on the open market at the then prevailing market price(s), on the
Participant’s behalf, as soon as practicable on or after the date on which the
Shares are delivered to the Participant pursuant to Section 4 in connection with
the vesting of the Performance Award, the minimum number of Shares (rounded up
to the next whole number) sufficient to generate proceeds to cover the
Tax-Related Items that is not otherwise satisfied





--------------------------------------------------------------------------------





pursuant to Section 8.2(b) and all applicable fees and commissions due to, or
required to be collected by, the Agent;


(ii)Remit directly to the Company or any Affiliate the cash amount necessary to
cover the Tax-Related Items;


(iii)Retain the amount required to cover all applicable fees and commissions due
to, or required to be collected by, the Agent, relating directly to the sale of
Shares referred to in clause (i) above; and


(iv)Remit any remaining funds to the Participant.


(b)Alternatively, or in addition to or in combination with the Sell to Cover
provided for under Section 8.2(a), the Participant authorizes the Company, at
its discretion, to satisfy the obligations with regard to all Tax-Related Items
by the following means (or by a combination of the following means):


(i)Requiring the Participant to pay to the Company any amount of the Tax-Related
Items; and/or


(ii)Withholding any amount of the Tax-Related Items from the Participant’s wages
or other cash compensation paid to the Participant by the Company; and/or


(iii)Withholding Shares (rounded up to the next whole number) from the Shares
issued or otherwise issuable to the Participant in connection with the
Performance Award at Fair Market Value equal to the amount of the Tax-Related
Items; provided, however, that the number of such Shares so withheld shall not
exceed the amount necessary to satisfy the Company’s required tax withholding
obligations using the minimum statutory withholding rates for federal, state,
local and foreign tax purposes, including payroll taxes, that are applicable to
supplemental taxable income unless the Participant authorizes the Company to use
the applicable maximum statutory withholding rates.


(c)Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or if the Participant consents other applicable withholding rates,
including maximum applicable rates, in which case the Participant will receive a
refund of any over-withheld amount in cash and will have no entitlement to the
equivalent amount in Shares. When withholding Shares for taxes is effected under
this Award Agreement and the Plan, it will be withheld only up to an amount
based on the maximum statutory tax rates in the Participant’s applicable tax
jurisdiction or such other rate that will not trigger a negative accounting
impact on the Company. If the obligation for Tax-Related Items is satisfied by
withholding in Shares, for tax purposes, the Participant will be deemed to have
been issued the full number of Shares subject to the vested Performance Award
notwithstanding that a number of the Shares are held back solely for the purpose
of paying the Tax-Related Items due as a result of any aspect of the
Participant’s participation in the Plan. The Company may refuse to issue or
deliver Shares to the Participant if the Participant fails to comply with its
obligations in connection with the Tax-Related Items.


The Participant hereby acknowledges that the Sell to Cover instruction to the
Agent set forth in Section 8.2(a) above to sell Shares to cover the Tax-Related
Items is intended to comply with the requirements of Rule 10b5-1(c)(1)(i)(B)
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and
to be interpreted to comply with the requirements of Rule 10b5-1(c) under the
Exchange Act. The Participant hereby authorizes the Company and the Agent to
cooperate and communicate with one another to determine the number of Shares
that must be sold pursuant to the Sell to Cover instruction in Section 8.2(a) to
satisfy the Participant’s obligations hereunder. The Participant acknowledges
that the Agent is under no obligation to arrange for the sale of Shares at any
particular price and that the Agent may effect sales as provided in the Sell to
Cover instruction in Section 8.2(a) in one or more sales and that the average
price for executions resulting from bunched orders may be assigned to the
Participant’s account. The Participant further acknowledges that the Participant
will be responsible for all brokerage fees and other costs of sale, and the
Participant agrees to indemnify and hold the Company harmless from any losses,
costs, damages, or expenses relating to any such sale. The Participant
acknowledges that it may not be possible to sell Shares pursuant to the Sell to
Cover instruction in Section 8.2(a) due to (a) a legal or contractual
restriction applicable to the Participant or to the broker, (b) a market
disruption, (c) rules governing order execution priority on NASDAQ or other
exchange where the Shares may be traded, (d) a sale effected pursuant to Sell to
Cover instruction in Section 8.2(a) that fails to comply (or in the reasonable
opinion of the Agent’s counsel is likely not to comply) with the Securities Act,
or (e) if the Company determines that sales may not be effected pursuant to the
Sell to Cover instruction in Section 8.2(a). In the event of the Agent’s
inability to sell Shares, the Participant, will continue to be responsible for
the Tax-Related Items. The Participant hereby agrees





--------------------------------------------------------------------------------





to execute and deliver to the Agent any other agreements or documents as the
Agent reasonably deems necessary or appropriate to carry out the purposes and
intent of Sell to Cover instruction in Section 8.2(a). The Agent is a third
party beneficiary of Sell to Cover instruction in Section 8.2(a). The Sell to
Cover instruction in Section 8.2(a) shall terminate not later than the date on
which all Tax-Related Items arising from the vesting of the Performance Award
and the related issuance of Shares have been satisfied.
9.
Non-Transferable. The Performance Award may not be assigned, transferred,
pledged or hypothecated in any manner other than by will or the laws of descent
or distribution.



10.Data Privacy Consent. Pursuant to applicable personal data protection laws,
the Company hereby notifies the Participant of the following in relation to the
Participant’s personal data and the collection, use, processing and transfer of
such data in relation to the Performance Award and the Participant’s
participation in the Plan. The collection, use, processing and transfer of the
Participant’s personal data is necessary for the Company’s administration of the
Plan and the Participant’s participation in the Plan. The Participant’s denial
and/or objection to the collection, use, processing and transfer of personal
data may affect the Participant’s participation in the Plan. As such, the
Participant voluntarily acknowledges and consents (where required under
Applicable Law) to the collection, use, processing and transfer of personal data
as described herein.


The Company holds certain personal information about the Participant, including
the Participant’s name, home address, e-mail address, and telephone number, date
of birth, social security number, passport number or other employee
identification number, salary, nationality, job title, any Shares or
directorships held in the Company, details of all equity awards or any other
entitlement to Shares awarded, canceled, purchased, vested, unvested or
outstanding in the Participant’s favor, for the purpose of managing and
administering the Plan (the “Data”). The Data may be provided by the Participant
or collected, where lawful, from third parties, and the Company will process the
Data for the exclusive purpose of implementing, administering and managing the
Participant’s participation in the Plan. The Data processing will take place
through electronic and non-electronic means according to logics and procedures
strictly correlated to the purposes for which Data are collected and with
confidentiality and security provisions as set forth by Applicable Law and
regulations in the Participant’s country of residence (and country of
employment, if different). Data processing operations will be performed
minimizing the use of personal and identification data when such operations are
unnecessary for the processing purposes sought. The Data will be accessible
within the Company’s organization only by those persons requiring access for
purposes of the implementation, administration and operation of the Plan and for
the Participant’s participation in the Plan.
The Company will transfer the Data as necessary for the purpose of
implementation, administration and management of the Participant’s participation
in the Plan, and the Company may further transfer the Data to any third parties
assisting the Company in the implementation, administration and management of
the Plan. These recipients may be located in the European Economic Area, or
elsewhere throughout the world, such as the United States of America (“U.S.A.”).
The Participant hereby authorizes (where required under Applicable Law) them to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for purposes of implementing, administering and managing the Participant’s
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
Shares on the Participant’s behalf to a broker or other third party with whom
the Participant may elect to deposit any Shares acquired pursuant to the Plan.
The Participant may, at any time, exercise his or her rights provided under
applicable personal data protection laws, which may include the right to
(a) obtain confirmation as to the existence of the Data, (b) verify the content,
origin and accuracy of the Data, (c) request the integration, update, amendment,
deletion, or blockage (for breach of Applicable Laws) of the Data, and (d) to
oppose, for legal reasons, the collection, use, processing or transfer of the
Data which is not necessary or required for the implementation, administration
and/or operation of the Plan and the Participant’s participation in the Plan.
The Participant may seek to exercise these rights by contacting the
Participant’s local Human Resources manager or the Company’s Human Resources
Department.
11.
Miscellaneous.



11.1    No Right to Continue Employment or Service. Neither the Plan, the
Performance Award, nor any related material shall give the Participant the right
to continue in employment by or perform services to the Company or any Affiliate
or shall adversely affect the right of the Company or any Affiliate to terminate
the Participant’s employment or service relationship with the Company or any
Affiliate with or without Cause (as defined in the Employment Agreement) at any
time.


11.2    Governing Law; Mandatory Jurisdiction. Except to the extent expressly
provided herein or in connection with other matters of corporate governance and
authority (all of which will be governed by the laws of the Company’s
jurisdiction of incorporation), the validity, construction, interpretation,
administration and effect of this Award Agreement and the Plan and any rules,
regulations and actions relating to this Award Agreement will be governed by and
construed exclusively in accordance with





--------------------------------------------------------------------------------





the laws of the State of Delaware, U.S.A., notwithstanding the conflicts of laws
principles of any jurisdictions. For purposes of litigating any dispute that
arises under the Performance Award or this Award Agreement, the Company and the
Participant hereby submit to and consent to the jurisdiction of the State of
Tennessee, agree that such litigation shall be conducted in the courts of Shelby
County, Tennessee, or the federal courts for the United States for the Western
District of Tennessee.


11.3    Binding Effect. This Award Agreement shall be binding upon the Company
and the Participant and their respective heirs, executors, administrators and
successors.


11.4    Severability; EU Age Discrimination Rules. Wherever possible, each
provision of this Award Agreement will be interpreted so that it is valid under
Applicable Law. If any provision of this Award Agreement is to any extent
invalid under Applicable Law, that provision will still be effective to the
extent it remains valid. The remainder of this Award Agreement also will
continue to be valid, and this entire Award Agreement will continue to be valid
in other jurisdictions. If the Participant is a local national of and is
employed in a country that is a member of the European Union, the Performance
Award and this Award Agreement are intended to comply with the age
discrimination provisions of the EU Equal Treatment Framework Directive, as
implemented into local law (the “Age Discrimination Rules”). To the extent that
a court or tribunal of competent jurisdiction determines that any provision of
this Award Agreement is invalid or unenforceable, in whole or in part, under the
Age Discrimination Rules, the Company, in its discretion, shall have the power
and authority to revise or strike such provision to the minimum extent necessary
to make it valid and enforceable to the full extent permitted under Applicable
Law.


11.5    Investment Representation. The Participant hereby represents and
covenants that (a) any Shares acquired upon the settlement of the Performance
Award will be acquired for investment and not with a view to the distribution
thereof within the meaning of the United States Securities Act of 1933, as
amended (the “Securities Act”) or any similar law, unless such acquisition has
been registered under the Securities Act and any applicable state and foreign
securities laws; (b) any subsequent sale of any such Shares will be made either
pursuant to an effective registration statement under the Securities Act and any
applicable state or foreign securities laws, or pursuant to an exemption from
registration under the Securities Act and such state or foreign securities laws;
and (c) if requested by the Company, the Participant will submit a written
statement, in form satisfactory to the Company, to the effect that such
representation (x) is true and correct as of the date of settlement of the
Performance Award hereunder or (y) is true and correct as of the date of any
sale of any such Share, as applicable. As a further condition precedent to the
settlement of the Performance Award and the delivery to the Participant of any
Shares subject to the Performance Award, the Participant will comply with all
regulations and requirements of any regulatory authority having control of or
supervision over the issuance or delivery of the Shares and, in connection
therewith, will execute any documents which the Company will in its discretion
deem necessary or advisable.


11.6    Private Placement. If the Participant is resident and/or employed
outside of the U.S.A., the Performance Award is not intended to be a public
offering of securities in the Participant’s country of residence (and country of
employment, if different). The Company has not submitted any registration
statement, prospectus or other filing with the local securities authorities
(unless otherwise required under local law), and the Performance Award is not
subject to the supervision of the local securities authorities.


11.7    Insider Trading/Market Abuse Laws. The Participant’s country of
residence may have insider trading and/or market abuse laws that may affect the
Participant’s ability to acquire or sell Shares under the Plan during such times
the Participant is considered to have “inside information” (as defined in the
laws in the Participant’s country of residence). These laws may be the same or
different from any Company insider trading policy. The Participant acknowledges
that it is the Participant’s responsibility to be informed of and compliant with
such regulations, and the Participant is advised to consult with the
Participant’s personal advisors for additional information.


11.8    Electronic Delivery. The Company may, in its discretion, decide to
deliver any documents related to the Performance Award to the Participant under
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.


11.9    English Language. If the Participant is resident and/or employed outside
of the U.S.A., the Participant acknowledges and agrees that it is the
Participant’s express intent that this Award Agreement, the Plan and all other
documents, notices and legal proceedings entered into, given or instituted
pursuant to the Performance Award, be drawn up in English. If the Participant
has received this Award Agreement, the Plan or any other documents related to
the Performance Award translated into a language other than English, and if the
meaning of the translated version is different from the English version, the
meaning of the English version shall control.


11.10    Addendum. Notwithstanding any provisions of this Award Agreement to the
contrary, the Performance Award shall be subject to any special terms and
conditions for the Participant’s country of residence (and country of
employment, if





--------------------------------------------------------------------------------





different), as are forth in an applicable Addendum to this Award Agreement.
Further, if the Participant transfers residence and/or employment to another
country reflected in an Addendum to this Award Agreement, the special terms and
conditions for such country will apply to the Participant to the extent the
Company determines, in its discretion, that the application of such terms and
conditions is necessary or advisable in order to comply with local laws, rules,
and regulations or to facilitate the operation and administration of the
Performance Award and the Plan (or the Company may establish alternative terms
and conditions as may be necessary or advisable to accommodate the Participant’s
transfer). Any applicable Addendum shall constitute part of this Award
Agreement.


11.11    Dutch Payment Obligation. Upon the issuance of the Shares, the
Participant shall be obligated under Dutch law to pay to the Company the nominal
value of €0.03 per Share (the “Dutch Payment Obligation”). The Company hereby
grants the Participant the right to receive an equivalent payment from the
Company and shall set-off the Dutch Payment Obligation against the right to such
payment (resulting in a net payment of zero (0)). The Participant’s right to a
payment from the Company cannot be used for any purpose other than as described
above and cannot be assigned, transferred, pledged or sold. The Company shall
also be entitled to satisfy the Dutch Payment Obligation in any other manner
permitted under Dutch law (including by charging such amount against the
Company’s reserves).


11.12    Headings and Sections. The headings contained in this Award Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Award Agreement. All references to sections herein shall
be to sections of this Award Agreement unless otherwise expressly stated as part
of such reference.


11.13    Additional Requirements. The Company reserves the right to impose other
requirements on the Performance Award, any payment made pursuant to the
Performance Award, and the Participant’s participation in the Plan, to the
extent the Company determines, in its discretion, that such other requirements
are necessary or advisable in order to comply with local Applicable Law or to
facilitate the operation and administration of the Performance Award and the
Plan. Such requirements may include (but are not limited to) requiring the
Participant to sign any agreements or undertakings that may be necessary to
accomplish the foregoing.


11.14    Code Section 409A. The Performance Award is intended to comply with the
requirements of Section 409A of the Code, or an exemption thereunder and shall
be construed and administered consistent with such intention. A termination of
employment under the Performance Award shall not be deemed to have occurred for
purposes of any provision unless such termination constitutes a “separation from
service” under Section 409A of the Code and references to a termination of
employment shall mean “separation from service.” A Disability under Section 5
must constitute a “disability” under Section 409A of the Code.


11.15    Code Section 162(m); Performance-Based Compensation. If the Participant
is a Covered Employee, it is intended that all payments under the Performance
Award constitute “qualified performance-based compensation” within the meaning
Section 162(m) of the Code and the Plan. The Performance Award is to be
construed and administered in a manner consistent with such intent.


11.16    Non-Negotiable Terms. The terms of the Performance Award and this Award
Agreement are not negotiable.


11.17    Nature of the Grant. In accepting the Performance Award, the
Participant hereby acknowledges that:


(a)The Plan is established voluntarily by the Company, it is discretionary in
nature, and it may be modified, amended, suspended or terminated by the Company,
in its discretion at any time, unless otherwise provided in the Plan or this
Award Agreement.


(b)Except as otherwise provided in the Employment Agreement, the grant of the
Performance Award is voluntary and occasional and does not create any
contractual or other right to receive future Performance Awards, or benefits in
lieu of Performance Awards, even if Performance Awards have been granted
repeatedly in the past.


(c)All decisions with respect to future Performance Award grants, if any, will
be at the discretion of the Company.


(d)The Participant is voluntarily participating in the Plan.


(e)The Performance Award is not part of normal or expected compensation or
salary for any purposes, including, but not limited to, calculating any
severance, resignation, termination, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar payments
and in no event should be considered as compensation for, or relating in any way
to, past services for the Company or any Affiliate.





--------------------------------------------------------------------------------







(f)In the event the Participant is not an Employee, neither the Performance
Award nor this Award Agreement will be interpreted to form an employment
contract or relationship with the Company or any Affiliate.


(g)The future value of the Shares subject to the Performance Award is unknown
and cannot be predicted with certainty and if the Performance Award vest and the
Shares become issuable in accordance with the terms of this Award Agreement, the
value of those Shares may increase or decrease.


(h)Neither the Company, nor any Affiliate of the Company shall be liable for any
foreign exchange rate fluctuation between the local currency of the
Participant’s country of residence and the U.S. dollar that may affect the value
of the Performance Award or of any amounts due to the Participant pursuant to
the settlement of the Performance Award or the subsequent sale of any Shares
acquired upon settlement of the Performance Award.


(i)In consideration of the Performance Award grant, no claim or entitlement to
compensation or damages shall arise from termination of the Performance Award or
diminution in value of the Performance Award or Shares acquired upon vesting of
the Performance Award resulting from termination of employment by the Company
(for any reason whatsoever and whether or not in breach of applicable labor
laws) and the Participant hereby irrevocably releases the Company and its
Affiliates from any such claim that may arise; if, notwithstanding the
foregoing, any such claim is found by a court of competent jurisdiction to have
arisen, then, by acceptance of the Performance Award, the Participant shall be
deemed irrevocably to have waived his or her entitlement to pursue such claim.


(j)In the event of termination of the Participant’s employment with the Company
(whether or not in breach of local labor laws), the Participant’s right to
receive the Performance Award and vest in the Performance Award under the Plan,
if any, will terminate effective as of the date of termination of his or her
active employment as determined in the discretion of the Committee unless
otherwise provided in this Award Agreement or Section 17 of the Plan and will
not be extended by any notice of termination of employment or severance period
provided to the Participant by contract or practice of the Company or any
Affiliate or mandated under local law; furthermore, in the event of termination
of the Participant’s employment (regardless of any contractual or local law
requirements), his or her right to vest in the Performance Award after such
termination, if any, will be measured by the date of termination of his or her
active employment and will not be extended by any notice of termination of
employment or severance period provided to the Participant by contract or
practice of the Company or any Affiliate or mandated under local law; the
Committee will have the discretion to determine the date of termination of the
Participant’s active employment for purposes of the Performance Award.


(k)Neither the Company nor any Affiliate is providing any tax, legal or
financial advice, nor is the Company or any Affiliate making any recommendations
regarding the Participant’s participation in the Plan, acceptance of the
Performance Award, acquisition of Shares upon vesting of the Performance Award
or any sale of such Shares.


(l)The Participant has been advised to consult with his or her own personal tax,
legal and financial advisors regarding his or her participation in the Plan
before taking any action related to the Plan or the Performance Award.


11.18    Miscellaneous. The Company agrees that Section 17.5 of the Plan shall
not apply to the Participant and instead the treatment of the Performance Award
shall be governed by Exhibit H to the Employment Agreement. .




* * * * *

















--------------------------------------------------------------------------------





WRIGHT MEDICAL GROUP N.V.
2017 EQUITY AND INCENTIVE PLAN
PERFORMANCE AWARD AGREEMENT


EXHIBIT A


Performance Goals for Third Fiscal Quarter of Fiscal Year 20__ -
Second Fiscal Quarter of Fiscal Year 20__ Performance Period




 
 
Performance Goal
Weighting
Performance Measure
Threshold
(50% payout)
Target
(100% payout)
Maximum
(200% payout)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





In determining whether and to what extent each Performance Goal has been
achieved, the Committee shall [include/exclude] from the calculation of the
Performance Goal, applying U.S. generally accepted accounting principles, each
of the following events that occurs during the Performance Period:






* * * * *







